Citation Nr: 1760405	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  17-11 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include migraines and defective vision.

2.  Entitlement to service connection for residuals of a jaw injury, to include scarring.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression with insomnia, to include as due to a TBI.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 29, 1983, to January 22, 1985, along with additional service in the Army National Guard.  This case comes before the Board of Veteran's Appeals (Board) on appeal from a January 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran was previously represented by the Kentucky Department of Veterans Affairs.  However, in an August 29, 2017, statement, the Veteran revoked their representation.  Therefore, the Veteran is currently unrepresented.

The Board has combined the Veteran's claims for service connection for a TBI, migraines, and defective vision because the record indicates that his migraines and defective vision are residuals of his TBI.  

The Board has expanded the Veteran's residuals of a jaw injury claim to encompass scarring.  The Board has also expanded the Veteran's claim for depression with insomnia to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for an acquired psychiatric disorder, to include depression with insomnia, to include as due to a TBI, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On January 18, 1985, prior to discharge from active duty, the Veteran was involved in a motorcycle collision.

2.  The Veteran suffered a TBI as a result of his motorcycle collision.

3.  The Veteran's TBI has manifested as migraine headaches and defective vision.

4.  The Veteran has scarring as a result of his injury from his motorcycle collision.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a traumatic brain injury (TBI), to include migraines and defective vision, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for residuals of a jaw injury, to include scarring, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

TBI with Associated Migraines and Defective Vision

The Veteran asserts that he suffers from the residuals of a traumatic brain injury that is the result of a motorcycle collision that occurred during active service.  In this instance, the Board finds that service connection is warranted for residuals of a traumatic brain injury.

The Veteran states that the motorcycle collision with another vehicle occurred on January 18, 1985.  The Veteran's active duty service treatment records fail to document that he was involved in a motorcycle collision.  In an October 1987 medical examination for service in the Army National Guard, a military physician noted an April 1985 motorcycle accident that caused a loss of consciousness.  

As the Veteran was discharged on January 22, 1985, the exact date of the motorcycle collision is critical to determining whether the Veteran is entitled to disability benefits for injuries related to the motorcycle collision.  In October 2016, the Veteran submitted a vehicle collision report dated January 18, 1985, which documents the collision of the Veteran's Honda motorcycle with a Freightliner tractor trailer that same day.  The collision was severe enough that the motorcycle had to be towed due to damage.  With this new evidence, the Board concludes that the Veteran was involved in a motorcycle collision during active duty on January 18, 1985.  

In a December 2015 VA TBI examination, the Veteran exhibited mild memory loss, occasional disorientation, mildly impaired visual spatial orientation, and additional neurobehavioral effects.  The examiner diagnosed the Veteran with residuals of a TBI.  The examiner concluded that the Veteran's TBI is at least as likely as not related to service as the Veteran suffered a TBI related to the motorcycle accident.  Therefore, the Board finds that service connection for residuals of a traumatic brain injury is warranted.  

During a December 2015 VA examination, the Veteran reported that he started having headaches one week after the motorcycle collision and that he experiences vision problems with his migraines.  Specifically, his headaches begin with blurry vision that makes it appear like he is underwater.  The examiner found that the description of the Veteran's headaches is consistent with post-traumatic migraines.  The examiner then concluded that the Veteran's migraines are at least as likely as not related to service as the result of the Veteran's TBI from the motorcycle accident.  As the examiner agreed that the migraines are a result of the TBI and that the migraines result in changes of the Veteran's vision, service connection for the residuals of migraine headaches and defective vision as due to a TBI is warranted.  

Residuals of a Jaw Injury

The Veteran is claiming entitlement to service connection for residuals of a jaw injury.  Specifically, the Veteran claims that he has residual injuries from when he fractured his jaw during a motorcycle collision.  In a May 2016 statement, the Veteran clarified that he has scarring extending from his right eye to his right lower jaw as a result of the collision.  In a December 2015 VA examination, the examiner did not note scars of the jaw, but the examiner did note scars of the right eye.  The scars were noted to be the result of a motorcycle collision during service.  

Therefore, the Board finds that service connection is warranted for residual scarring as due to the Veteran's in-service motorcycle collision.  In reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a traumatic brain injury (TBI), to include migraines and defective vision, is granted.

Service connection for residuals of a jaw injury, to include scarring, is granted.


REMAND

The Veteran has filed a claim for service connection for an acquired psychiatric disorder, to include depression with insomnia, to include as due to a TBI.  The Veteran asserts that his mental disorder is a direct result of his active-duty motorcycle accident on January 18, 1985.  The Veteran's treatment records reveal mental health treatment, but the treatment records do not contain any opinions regarding the etiology of his claimed depression and insomnia.  

Therefore, the Board finds that an examination is warranted to determine the nature and etiology of the Veteran's claimed depression with insomnia.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When evaluating the Veteran, the examiner will also be asked to determine whether the Veteran's claimed depression with insomnia is related to his active duty service, to include his motorcycle collision.  The Board recognizes that only some of the Veteran's medical records are attached to the claims file.  For example, the Veteran noted in July 2015 that he received some counseling while in the Army, which was when he was diagnosed with depression.  It also appears that there are no VA Medical Center records from July 2011 to February 2014.  Additionally, there are very few recent medical records.  Therefore, upon remand, VA should work with the Veteran to obtain any additional pertinent treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all treatment records from the VA Medical Center in Cincinnati and Lexington, as well as from any VA facility from which the Veteran has received treatment.  Locate and associate with the claims file any documents pertaining to the Veteran's counseling during military service.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.  

Unsuccessful attempts to procure outstanding treatment records should be documented in the file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder, to include depression with insomnia, to include as due to a TBI.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state specifically:

Whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's acquired psychiatric disorder, to include depression with insomnia, is etiologically related to his military service, to include his TBI that resulted from the motorcycle collision.

All opinions must be accompanied by an explanation.  If the examiner opines that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and adjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include depression with insomnia, to include as due to a TBI.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


